DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 17 May 2022.
Claims 1-22 are pending. Claims 1, 11, and 16 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8, 10-12, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 10388176, patented 20 August 2019, hereafter Wallace) and further in view of Ovick et al. (US 2016/0104096, published 14 April 2016, hereafter Ovick).
As per independent claim 1, Wallace discloses a method of guiding an application userbase through application use comprising:
executing an application that coordinates users with a representation of real-world tasks, wherein the application further tracks a performance criterion of a first user in response to performing the representation of real-world tasks coordinated by the application (column 1, line 62- column 2, line 17)
evaluating the performance criterion of the first user in response to completing real-world tasks (column 2, lines 8-24)
in response to the evaluating, associating application badges to a user account of the first user (column 2, line 61- column 3, line 8; column 15, lines 22-33)
activating an application function of the application, via a graphic user interface, for the first user based on application badges associated with the user account of the first user (column 2, line 61- column 3, line 8; column 15, lines 34-41: Here, a user is able to publish a badges to their social media)
Additionally, Wallace fails to specifically disclose wherein each of the real-world tasks comprises a short-term, temporary employment opportunity and where in the application functions is associated with the real-world tasks. However, Ovick, which is analogous to the claimed invention because it is directed toward matching employees and employers, discloses wherein each of the real-world tasks comprises a short-term, temporary employment opportunity and where in the application functions is associated with the real-world tasks (paragraph 0042). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ovick with Wallace, with a reasonable expectation of success, as it would have enabled a user to match employees and employers based upon user’s availability and skills. This would have enabled for employers to identify qualified employees for short term positions.
As per dependent claim 3, Wallace discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Wallace discloses wherein the performance criterion is a number of perfect numerical reviews of the user (column 3, lines 14-16; column 14, lines 20-31: Here, four-star reviews are perfect reviews. The user may repeat tasks until they achieve a perfect review).
As per dependent claim 4, Wallace discloses the method further comprising:
tracking a representation of a real-word task completed by the first user, wherein each representation of a real-world tasks is associated with a set of tracked skills (column 2, lines 25-36)
in response to completion of each representation of a real-world task, increasing a counter for each tracked skill associated with the respective completed task, wherein the performance criterion is achieving a predetermined benchmark in a first skill of the tracked skills (column 2, lines 25-36)
As per dependent claim 8, Wallace discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Wallace fails to specifically disclose inviting, by the first user, other users to join a given real-world task associated with the first user. However, the examiner takes official notice that inviting a user to participate in a task was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Wallace, with a reasonable expectation of success, as it would have allowed a user to invite friends/family to improve their own skills. This would have allowed them to complete tasks more efficient and each benefit from completing the task.
As per dependent claim 10, Wallace discloses the method further comprising:
evaluating a set of application badges associated with the user account of the first user (column 2, line 61- column 3, line 8)
based on the evaluation of the set of badges, modifying the graphic user interface to include a previously unincluded control that activates the application function (column 2, line 61- column 3, line 8: Here, the control that is activated is the ability to post the badge to a user’s social media)
With respect to claims 11-12, the applicant discloses the limitations substantially similar to those in claims 1 and 10, respectively. Claims 11-12 are similarly rejected.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 10, including the intervening limitation of claim 1. Claim 16 is similarly rejected.
With respect to claim 17, the applicant discloses the limitations substantially similar to those in claim 4. Claim 17 is similarly rejected.
With respect to claim 21, the applicant discloses the limitations substantially similar to those in claim 8. Claim 21 is similarly rejected.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace and Ovick, and further in view of Johnson et al. (US 2021/0335147, filed 27 April 2020, hereafter Johnson).
As per dependent claim 2, Wallace and Ovick disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Wallace fails to specifically disclose wherein the performance criterion is a number of consecutive periods the first user has performed tasks, wherein periods are measured in any of: hours, days, weeks, or months.
However, Johnson, which is analogous to the claimed invention because it is directed toward monitoring user performance, discloses wherein the performance criterion is a number of consecutive periods the first user has performed tasks, wherein periods are measured in any of: hours, days, weeks, or months (paragraph 0030). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Johnson with Wallace, with a reasonable expectation of success, as it would have allowed for tracking user metrics associated with a task. This would have allowed a user to realize significant improvement in their skills through practice and repetition (Johnson: paragraph 0062).

Claims 5, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace and Ovick, and further in view of New, Jr. et al. (US 2020/0111044, filed 7 October 2019, hereafter New).
As per dependent claim 5, Wallace and Ovick disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Wallace discloses wherein the performance criterion is a number of consecutive on-time real-world tasks (column 7, line 55- column 8, line 30). Wallace fails to specifically disclose evaluating location data on a mobile device associated with the first user in response to local time matching a performance time of a given real-world task, wherein a geofence is positioned around a physical location of the given real-world task and the first user is credited with arriving on-time based on the mobile device being present within the geofence at the performance time.
However, New, which is analogous to the claimed invention because it is directed toward determining a user location when performing tasks using a geofence, discloses evaluating location data on a mobile device associated with the first user in response to local time matching a performance time of a given real-world task, wherein a geofence is positioned around a physical location of the given real-world task and the first user is credited with arriving on-time based on the mobile device being present within the geofence at the performance time (paragraph 0171). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined New with Wallace, with a reasonable expectation of success, as it would have verified a user’s location when performing a task. This would have provided the ability to improve a user’s performance of a task by providing them with guidance and tasks to perform at the location (New: paragraph 0171).
With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 5. Claim 14 is similarly rejected.
With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 5. Claim 18 is similarly rejected.

Claims 6-7, 9, 13, 15, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace and Ovick and further in view of Mercury et al. (US 2019/0089701, published 21 March 2019, hereafter Mercury).
As per dependent claim 6, Wallace and Ovick disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Wallace fails to specifically disclose in response to the activating the application function, revoking, from the user account of the first user, application badges consistent with use of the application function. 
However, Mercury, which is analogous to the claimed invention because it is directed toward modifying badges, discloses in response to the activating the application function, revoking, from the user account of the first user, application badges consistent with use of the application function (paragraph 0171). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mercury with Wallace, with a reasonable expectation of success, as it would have allowed for modification of badges. This would have allowed a user to add/remove badges based upon their present skill set. This would have allowed for a more accurate representation of a user’s skills.
As per dependent claim 7, Wallace and Ovick disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Wallace fails to specifically disclose identifying that the first user no longer satisfies the performance criterion and in response to the identifying, revoking the application badges associated with the user account of the first user.
However, Mercury, which is analogous to the claimed invention because it is directed toward modifying badges, discloses identifying that the first user no longer satisfies the performance criterion and in response to the identifying, revoking the application badges associated with the user account of the first user (paragraph 0171). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mercury with Wallace, with a reasonable expectation of success, as it would have allowed for modification of badges. This would have allowed a user to add/remove badges based upon their present skill set. This would have allowed for a more accurate representation of a user’s skills.
As per dependent claim 9, Wallace and Ovick disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Wallace discloses maintaining a review associated with a user (column 3, lines 14-26; column 14, lines 20-31). However, Wallace fails to disclose wherein the application function unpublishes a review associated with the first user.
However, Mercury, which is analogous to the claimed invention because it is directed toward modifying badges, discloses wherein the application function unpublishes a badge associated with the first user (paragraph 0171). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mercury’s ability to remove content associated with a user with Wallace’s association of reviews, with a reasonable expectation of success, as it would have allowed for removal of reviews based upon changes to a user’s skills/ability. This would have allowed a user to update reviews to remove negative reviews based upon retesting or a time frame causing it to expire. This would have provided the user with the advantage of maintaining up to date information regarding their skills and abilities.
With respect to claim 13, the applicant discloses the limitations substantially similar to those in claim 9. Claim 13 is similarly rejected.
With respect to claim 15, the applicant discloses the limitations substantially similar to those in claim 6. Claim 15 is similarly rejected.
With respect to claim 19, the applicant discloses the limitations substantially similar to those in claims 6 and 7. Claim 19 is similarly rejected.
As per dependent claim 20, Wallace and Ovick disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Wallace fails to specifically disclose identifying that the first user no longer satisfies the performance criterion and in response to the identifying, revoking the application badges associated with the user account of the first user, modifying the graphic user interface to remove the previously included control.
However, Mercury, which is analogous to the claimed invention because it is directed toward modifying badges, discloses identifying that the first user no longer satisfies the performance criterion and in response to the identifying, revoking the application badges associated with the user account of the first user (paragraph 0171). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mercury with Wallace, with a reasonable expectation of success, as it would have allowed for modification of badges. This would have allowed a user to add/remove badges based upon their present skill set. This would have allowed for a more accurate representation of a user’s skills.
Finally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to disable an active control based upon changes in the interface (NOTE: The previously unincluded control of claim 16 becomes an active control in lines 16-17 of claim 16). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Wallace-Mercury, with a reasonable expectation of success, as it would have prevented a user from performing an action they are not authorized to perform. This would have provided the advantage of maintaining controls over the data.
With respect to claim 22, the applicant discloses the limitations substantially similar to those in claim 9. Claim 22 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wallace and Ovick.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144